DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows for clarification purposes: 

Claim 1, lines 10-11, “a set of lights synchronized with the set of keys, with each of the set of lights aligned directly atop a key of the set of keys;” should be changed to   - - a set of lights synchronized with the set of keys, with each light of the set of lights aligned directly atop a key of the set of keys; - - 

Claim 2, lines 6-7, “determines association of the audio is associated with the musical note,” should be changed to - - determines association of the audio with the musical note, - - 
Claim 7, lines 3-4, “to ensure at least one of the set of lights illuminates corresponding to each musical note associated with at least one of the set of keys.” Should be changed to - - to ensure at least one light of the set of lights illuminates corresponding to each musical note associated with at least one key of the set of keys. - - 
Claim 8, lines 9-10, “thereof to the piano by a user such that the each wedge shaped underpin” should be changed to  - - thereof to the piano by a user such that each wedge shaped underpin - - .
Claim 8, line 13, “allowing placing of the lights-guided piano key electromechanical assembly” should be changed to - - allowing placement of the lights-guided piano key electromechanical assembly - - .
Claim 8, lines 15-16, “enabling the corresponding set of keys to be played in accordance with the placing;” should be changed to - - enabling the corresponding set of keys to be played in accordance with the placement; - - 

Claim 16, lines 11-13, “synchronizing, on the piano teaching apparatus, a set of lights of the lights-guided enclosure panel with the set of keys and aligning each of the set of lights directly above a key of the set of keys;” should be changed to   - - synchronizing, on the piano teaching apparatus, a set of lights of the lights-guided enclosure panel with the set of keys and aligning each light of the set of lights directly above a key of the set of keys; - - 

Claim 20, lines 4-6, “to ensure that at least one of the set of lights illuminates corresponding to each musical note associated with at least one of the set of keys.” Should be changed to - - to ensure that at least one light of the set of lights illuminates corresponding to each musical note associated with at least one key of the set of keys. - -

Specification

The amendments to paragraphs [0068] and [0083], to overcome the previous Drawings objections, have been accepted.

Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In light of the Applicant’s amendments, filed 08/07/2020, overcoming the 35 USC 112 rejections set forth in the Non-Final Office Action, mailed 10/02/2019, and the Applicant’s amendments and remarks regarding the 35 USC 102 and 103 rejections, the previously relied upon prior art to McCartney-Hoy (5,392,682), Ihara (8,525,011), Hulcher (6,407,324), Pierce et al. (5,394,784), Kani (4,516,465), Lewison et al. (US 2012/0297957), Sherlock (US 2002/0177113) and that which would have been obvious to one of ordinary skill in the art, no longer teach or fairly suggest the current claim limitations.
In the Non-Final Office Action, claims 8-20 were indicated as allowable if rewritten or amended to overcome the rejections under 25 USC 112(b). 
In response, the Applicant has amended claims 8-20 to overcome the rejections, and has further amended independent claim 1 to include the corresponding allowable subject matter of claim 16. Claims 1-7 have further been amended to overcome the previous 35 USC 112(b) rejections as well. 
After further search and consideration of the prior art, no references could be found, which teach or fairly suggest, alone or in combination, all the claimed elements of the present invention. In particular, no prior art could be found which teaches or fairly suggests the piano teaching apparatus, system or method as presented, in combination with the elongated or wedge shaped underpins placed on the underside of the enclosure or base below each key, which mechanically extend and compress as claimed.
Therefore, independent claims 1, 8 and 16, and their dependent claims 2-7, 9-15 and 17-20, have been deemed allowable for the reasons cited above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350.  The examiner can normally be reached on M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        1/29/2021